DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 5/4/2021 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 12/13/2021 have all been considered and made of record (note the attached copy of form PTO – 1449).  (Note: The information disclosure statement filed in this case fails to comply with 37 CFR 1.56 (b) which states that information is material to patentability which is NOT CUMULATIVE to information already of record or being made of record in the application. Applicant has cited over 150 references for consideration. The examiner believes that the significant number of references for consideration is largely cumulative and, therefore, based upon the large number of references cited, the initialed references have been considered in a cumulative manner).
Claim Rejections - 35 USC § 112
3.    Claim 13 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
 Claims 14-33 depends on claim 13.
Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13,14,16,17,19,20, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ley land et al (2007/0182705 A1) in view of Schierbeck (6,089,721)

Regarding claim 13, Ley land et al discloses (refer to figure 1) an electrochromic window (100) (figure 1).  
Leyland discloses all of the claimed limitations except electromagnetic shielding film.
Schierbeck discloses electromagnetic force high and low force and other emf source (column 4, lines 15-30).
It would be obvious to have one of ordinary skill in the art at the time of invention was made to provide of teaching   other emf source and electromagnetic force high and low force in to have electromagnetic shielding film in to the Schierbeck electrochromic device for the purpose pulse drive signal in to the electrochromic device as taught by Schierbeck (column 2, lines 5-10).
 Regarding claim 14, Ley land et al discloses all of the claimed limitations except wherein the electromagnetic shielding film is configured to block electromagnetic communication signals through the electrochromic window. 
Schierbeck discloses the electromagnetic shielding film is configured to block electromagnetic communication signals through the electrochromic window (column 4, lines 15-30).
It would be obvious to have one of ordinary skill in the art at the time of invention was made to provide of teaching the electromagnetic shielding film is configured to block electromagnetic communication signals through the electrochromic window for the purpose pulse drive signal in to the electrochromic device as taught by Schierbeck (column 2, lines 5-10).
Regarding claim 16, Ley land et al discloses wherein the electromagnetic shielding film comprises a first electroconductive material layer (130), an interlayer, and a second electroconductive material layer (160)  (paragraph 0021).  
 Regarding claim 17, Ley land et al discloses wherein each of the first electroconductive material layer (130) and the second electroconductive material layer (160)  is a silver layer (paragraph 0021).  
Regarding claim 19, Ley land et al discloses wherein the second electroconductive material layer (160)  is sandwiched between a first anti-reflection layer and a second anti- reflection layer.  
 Regarding claim 20, Ley land et al discloses wherein: the first electroconductive material layer (130)  and the second electroconductive material layer  (160) are metal layers; and the first anti-reflection layer is one of (i) a transparent conductive oxide layer, (ii) a defect mitigating insulating layer, or (iii) a material layer with opposing susceptibility to the second electroconductive material layer (paragraph 0022).    
 Regarding claim 25, wherein the first electroconductive material   (130)  and/or the second electroconductive layer (160 ) have a floating potential (figure 1) .  
Regarding claim 26, combination of Ley land et al and Schierbeck discloses wherein the electromagnetic shielding film is configured for passive blocking of electromagnetic communication signals.  
Regarding claim 27depends on claim 14, Leyland discloses all of the claimed limitations except wherein one or more layers of the electromagnetic shielding film is grounded.  
Leyland discloses all of the claimed limitations except electromagnetic shielding film.
Schierbeck discloses electromagnetic force high and low force and other emf source (column 4, lines 15-30).
It would be obvious to have one of ordinary skill in the art at the time of invention was made to provide of teaching   other emf source and electromagnetic force high and low force in to have electromagnetic shielding film in to the Schierbeck electrochromic device for the purpose pulse drive signal in to the electrochromic device as taught by Schierbeck (column 2, lines 5-10).
 Regarding claim 28, combination of  Ley land et al  in view of Schierbeck discloses where in the window controller (12) (column 3, line 54)  is configured to activate electromagnetic communication signals by grounding one or more metal layers of the electromagnetic shielding film.
 Regarding claim 29, combination of Ley land et al in view of Schierbeck discloses wherein the electrochromic window comprises an electrochromic stack having one or more electrochromic devices (15).
Regarding claim 30, combination of Ley land et al in view of Schierbeck discloses wherein the window controller (12) (column 3, line 54) is configured to control tint of the one or more electrochromic devices.  
Claim(s) 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ley land et al (2007/0182705 A1) in view of Schierbeck (6,089,721) further in view of Giron et al (2012/0212794 A1).
Regarding claim 21 depends on claim 19, claim 22 depends on claim 19, Lee land in view of Schierbeck discloses all of the claimed limitations except indium tin oxide layer having a thickness of between 15 nm and 80 nm.
Giron et al discloses indium tin oxide layer having a thickness of between 15 nm and 80 nm (paragraph 0038).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching indium tin oxide layer having a thickness of between 15 nm and 80 nm in to the Lee land in view of Schierbeck in to the electrochromic device for the purpose of device can be used variety of applications as taught by Giron (paragraph 0001).
Allowable Subject Matter
5.    Claims 15 ,18,23,24, and 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.   The following is a statement of reasons for the indication of allowable subject matter:  a further comprising a window controller configured to control activation and deactivation of blocking electromagnetic communication signals and  wherein each of the first electroconductive material layer and the second electroconductive material layer has a thickness in a range of between about 7 nm to about 30 nm and  wherein the first electroconductive material layer and the second electroconductive material layer are metal layers; and further comprising a window controller configured to ground one or more of the first electroconductive material layer and the second electroconductive material and  wherein the second electroconductive material layer is sandwiched between a third anti-reflection layer and a fourth anti- reflection layer and  wherein the electromagnetic shielding film is configured as one of a high pass filter, a low pass filter, or a bandpass filter and  wherein the electromagnetic shielding film is configured to block Wi-Fi communication signals and  wherein the electromagnetic shielding film is configured to transmit communication signals with wavelengths about 800 Mhz. 




Conclusion
7.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/15/2022